Citation Nr: 9923555	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Whether new and material evidence has been presented for 
the purpose of reopening a claim of entitlement to service 
connection for the cause of the veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 until his 
retirement from service in April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1. The veteran retired from military service in April 1965; 
he was hospitalized in January 1987 at which time 
pancreatic cancer was discovered; the veteran died as a 
result of the cancer in March 1987.

2. The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was originally denied 
by the RO in July 1987.  The appellant initiated an appeal 
from that decision but failed to perfect the appeal with 
the submission of a timely filed substantive appeal.

3. Evidence received since the July 1987 rating decision 
includes no competent evidence as to the cause of the 
veteran's death; the additional evidence does not bear 
directly and substantially upon the cause of the veteran's 
death.

4. The veteran was not in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disability that was rated totally disabling on either a 
schedular or unemployability basis.


CONCLUSIONS OF LAW

1. The July 1987 rating decision which denied entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 4004 (West 1982 & Supp. 1987); 
38 C.F.R. § 19.104 (1987); (currently 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998)).

2. New and material evidence has not been received to warrant 
reopening of the claim for service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 5107, 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

3. The criteria for a grant of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. §§ 1318, 5107(a) (West 1991); 38 C.F.R. § 3.22 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Death Certificate shows that the veteran died on March 
[redacted], 1987, at a VA hospital.  The immediate cause of 
death was listed as adenocarcinoma of pancreas with metastases 
due to, or as a consequence of, bronchopneumonia.  Other 
significant conditions contributing to the veteran's death but 
not related to the immediate cause of his death were hypertension 
and diabetes mellitus.

The veteran's service medical records, including the report 
of examination for retirement completed in January 1965, are 
negative for any indication of carcinoma, bronchopneumonia, 
hypertension, and diabetes mellitus.

The veteran never filed a claim for VA benefits.  At the time 
of the veteran's death, service connection was not in effect 
for any disability and no claim for disability compensation 
was pending.

A VA Discharge Summary reflects that the veteran was 
hospitalized from January 7 to March [redacted], 1987.  The 
diagnoses were poorly differentiated adenocarcinoma of the pancreas 
with metastasis, obstructive jaundice, insulin dependent 
diabetes mellitus, bilateral bronchpneumonia, dehydration, 
seizure disorder, history of alcohol abuse, anemia of chronic 
disease, and septicemia.  It was noted that the veteran 
presented to the admission area with a history of recent 
onset of sugar diabetes and that he was known to have a 
seizure disorder.  It was further noted that the veteran's 
history was sketchy; however, he had a history of alcoholism, 
organic brain syndrome, and CVA (cerebral vascular accident).  
Physical examination findings reflected that the veteran did 
well during the early part of the hospitalization.  He had to 
be started on diabetic diet and insulin due to diabetes 
mellitus.  It was noted that he was not eating well and 
developed jaundice.  Biliary tract obstruction was considered 
because the veteran's serum bilirubin and serum alkaline 
phosphatase became elevated.  Sonogram of the gallbladder 
showed a small gallbladder with stones in it and dilated 
bowel duct.  ERCP (endoscopic retrograde 
cholangiopancreatography) was attempted and findings showed 
no esophageal varices or ulcer.  No bowel flow was observed 
during the procedure, indicating probably complete 
obstruction.  He had cholestatic obstructive jaundice and was 
started on antibiotics.  He underwent a choledochojejunostomy 
with Roux-en-Y procedure.  Biopsy of the pancreas showed 
poorly differentiated adenocarcinoma of the head of the 
pancreas.  The pancreatic carcinoma was determined to be 
nonresectable.  He had a urinary tract infection, septicemia, 
and fever.  He became dehydrated, jaundiced, and had 
scattered rhonchi in the lungs.  He was put on tube feedings.  
He had pneumonia and was treated with various antibiotics 
with some success.  His fever went down and then spiked 
again.  He was given supportive care.  However, he followed a 
steadily downhill course and expired on March [redacted], 1987.  
Autopsy was not performed.

Upon consideration of the foregoing, by a July 1987 rating 
decision, the RO denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death, 
noting that causes of death were not shown in service or 
during the presumptive period following service and there 
were no service-connected disabilities.  The appellant's 
notice of disagreement with this determination was received 
at the RO in August 1987.  The RO provided the appellant with 
a statement of the case in September 1987.  A substantive 
appeal with respect to this decision was not received.  

Following the July 1987 rating decision, the evidence 
includes the appellant's August 1998 VA Form 9, Appeal to 
Board of Veterans' Appeals, which contains her recollection 
that the veteran "was sick when he retired in 1965."  The 
RO has received no other evidence pertaining to the issue of 
entitlement to service connection for the cause of the 
veteran's death.

Service Connection for Cause of Death

Criteria:  Despite the finality of a prior decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service-connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a well-grounded claim of service connection for the cause 
of the veteran's death, there must be medical evidence that 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury in service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Lay assertions of medical causation or 
a medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, 5 Vet. App. at 93.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a) (1998).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death it 
must be shown that it contributed substantially or 
materially; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Analysis:  As indicated above, the appellant's original claim 
of entitlement to service connection for the cause of the 
veteran's death was denied because there was no evidence that 
any disease which contributed to cause the veteran's death 
was shown in service or during the presumptive period 
following service.  

The veteran's service medical records and the records of his 
terminal period of hospitalization at a VA medical facility 
were considered by the RO at the time of the July 1987 
decision.  Therefore, these records are not new.

The appellant's contention that the veteran was "sick when 
he retired in 1965" is acknowledged.  However, while the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), she is 
not competent to diagnose the cause of the veteran's death or 
to relate the cause of his death to his period of service.  
Such a relationship, which involves a medical diagnosis, must 
be identified by an appropriate medical expert.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) ( where the Court held 
that the lay neighbors of the veteran were not capable, on 
the facts as presented, of providing a probative diagnosis as 
to the cause of the veteran's death and, hence, this evidence 
is not material).

The Board concludes that nothing in the additional evidence 
submitted to reopen the appellant's claim provides a more 
complete picture of the circumstances surrounding the cause 
of the veteran's death.  See Hodge at 1363.  The additional 
evidence establishes no more than what was already previously 
known in April 1987.  Specifically, that the service medical 
records were negative for any pertinent evidence to support 
the appellant's claim.  The veteran died in March 1987 as a 
result of adenocarcinoma of pancreas with metastases and 
bronchopneumonia.  Other significant conditions which 
contributed to his death but were not related to the 
immediate cause of his death were hypertension and diabetes 
mellitus.  There is still no competent evidence to support 
the appellant's contention that the veteran's death was 
caused by disease of service origin.  Consequently, the Board 
must conclude that the additional evidence submitted to 
reopen the appellant's claim does not bear directly and 
substantially upon the specific matter under consideration, 
it is either cumulative or redundant, or it is not by itself 
or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

For the reasons stated above, the Board concludes that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death; the claim is not reopened.  See 
38 C.F.R. § 3.156(a).  

Basic Eligibility for DIC under the provisions of 38 U.S.C. § 
1318

Criteria:  Benefits authorized by 38 U.S.C. § 1318 shall be 
paid to a deceased veteran's surviving spouse (see § 
3.54(c)(2)) or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met:

(1) The veteran's death was not caused by his or her own 
willful misconduct; and

(2) The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disablement that either: 

(i) Was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death; or

(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.

38 C.F.R. § 3.22 (1998).

Analysis:  As noted above, in order for an appellant to be 
granted dependency and indemnity compensation benefits under 
the provisions of 38 U.S.C.A. § 1318, the veteran must have 
been in receipt of or been entitled to receive compensation 
at the time of death for service-connected disability that 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death, or from the date 
of discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  As the 
veteran was not service-connected for any disability during 
his lifetime, he was never rated totally disabled and no 
competent evidence has been submitted to establish that the 
veteran was entitled to receive such compensation.  
Accordingly, the appellant's claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 must fail as a matter of 
law.

As the criteria for a grant of entitlement to DIC benefits 
have not been satisfied, there is no entitlement and the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, thereby warranting a 
denial of the claim as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board acknowledges the appellant's statement that she did 
not complete and return the VA Form 9 (substantive appeal) 
because she was upset after the veteran's death; however, it 
is noted that the Board is bound by the regulations of the 
Department.  38 U.S.C.A. § 7104(c) (West 1991).  Thus, for 
the reasons stated above, the Board has no legal authority to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death or to grant DIC under section 
1318.  Accordingly, the appeal as to these issues must fail. 


ORDER

New and material evidence to reopen the claim for service 
connection for the cause of the veteran's death has not been 
received and the application to reopen the claim is denied.

Entitlement to DIC benefits under the criteria of 38 U.S.C.A. 
§ 1318 is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

